Citation Nr: 0011381	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,223.33, 
to include the issue of whether the overpayment was properly 
created.

(The issue of entitlement to an effective date earlier than 
April 2, 1998 for the award of a total rating based on 
individual unemployability due to service-connected 
disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1958, and from January 1959 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decisions of the 
Committee on Waivers and Compromises (Committee) dated in 
December 1993 and September 1994.  The case was previously 
remanded in March 1998.  


FINDINGS OF FACT

1.  For the period from June 1992 through June 1994, the 
veteran was paid compensation benefits in an amount which 
included payment based on the school attendance of his son, 
M.

2.  In May 1992, the veteran submitted a statement certifying 
that M. was attending school, with an expected graduation 
date of May 1995.  

3.  In January 1994, the veteran informed the RO that M. was 
no longer attending school as of the end of the quarter in 
December 1993.

4.  There is no evidence that M. terminated school attendance 
between June 1992 and December 1993.

5.  The veteran was not entitled to benefits based on M.'s 
school attendance from January 1994 through June 1994.  

6.  Substantial VA fault in the creation of the overpayment 
is not outweighed by other factors of equity and good 
conscience.  


CONCLUSIONS OF LAW

1.  That portion of an overpayment of compensation benefits 
in the calculated amount of $1,223.33 attributable to the 
period from June 1992 through December 1993 was not properly 
created.  38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.667 
(1999).

2.  Waiver of recovery of that portion of an overpayment of 
compensation benefits in the calculated amount of $1,223.33 
attributable to the period from January 1994 through June 
1994 would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Creation of Overpayment

The veteran argues, in essence, that the overpayment in this 
case was not properly created, because he did everything he 
was supposed to, including submitting information pertaining 
to his dependent children's school attendance.  Accordingly, 
it must be determined whether the overpayment, in the 
calculated amount of $1,223.33, was properly created.  

The complicated history of this overpayment began with a 
retroactive adjustment to the veteran's compensation benefits 
dated in February 1993, and made effective August 11, 1992, 
which removed the veteran's daughter, L., as a dependent, due 
to her having attained the age of 18 years, due to the RO's 
determination that there was no evidence that she was in 
school.  Compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
school and a claim for such benefits is filed within one year 
from the child's 18th birthday, or from the commencement of 
the course, if the course was begun after the child's 18th 
birthday.  38 C.F.R. § 3.667(a) (1999).  However, it was 
subsequently discovered that the veteran had submitted 
evidence of L.'s school attendance in June 1992, and the 
award was accordingly readjusted in April 1993 to include L. 
as a dependent again, effective the same date as the earlier 
adjustment.  However, in making this readjustment, the RO 
failed to account for the veteran's concurrent receipt of 
military retirement pay, and, accordingly, an overpayment of 
$760 was created.  The veteran was informed of this 
overpayment in August 1993, and the current appeal ensues 
from that determination.  In July 1998, the RO waived that 
portion of the overpayment, on the basis that VA was at fault 
in its creation.  Accordingly, that portion of the debt is no 
longer at issue.

However, in the meantime, an additional debt in the amount of 
$1,223.33 was created, as a result of a June 1994 retroactive 
adjustment of pension benefits.  This adjustment was based on 
the removal of the veteran's son, M., as a dependent, 
effective in June 1992.  However, we are unable to locate the 
source of the information that M. was no longer attending 
school as of June 1992.  The evidence of record includes a 
request for school attendance dated in August 1990, 
certifying that M. was going to be attending Livingston 
University beginning in September 1990, with an expected 
graduation date of June 1994.  M.'s 18th birthday was in 
October 1990.  The award dated in December 1990 was in an 
amount based on M. as a dependent, and noted that payments 
for M. based on school attendance would continue until June 
1994.  

In April 1991, the veteran submitted signed VA Form 21-674b, 
School Attendance Report, for each of his two children who 
were over 18 and attending school, including M.  In May 1991, 
he was informed, by VA, that VA had received the VA Form 21-
674b for M. and T., and that since those forms had been 
received, no adjustment of his benefits was necessary.  He 
was requested to notify VA when M. and T. terminated school 
attendance.  Nevertheless, in June 1991, he was requested to 
submit a VA Form 21-674 for M. and T., his two children who 
were attending school.  The file does not contain a response 
to this request.  

In May 1992, the veteran was again requested to verify school 
attendance for these two children, and the completed forms 
were returned later that month, certifying that M. was 
attending LBW, with an expected graduation date of May 1995.  
He was awarded benefits on M.'s school attendance.  In 
September 1993, the veteran wrote, in connection with his 
appeal of the initial overpayment, that he had three children 
in college.  In January 1994, the veteran submitted a 
statement in support of claim, which informed the RO, inter 
alia, that M. was no longer in school as of the end of the 
previous quarter which had ended in December 1993.  In 
addition, in April 1994, the veteran submitted a form, 
certifying that M. was no longer in school.  He put 
"unknown" for the date that M.'s school attendance was 
terminated.  In June 1994, the veteran's compensation 
benefits were adjusted to remove M. effective in June 1992, 
resulting in the overpayment at issue.  

The veteran has not responded to subsequent requests to 
verify M.'s school attendance during this period.  At his 
hearings in October 1994 and June 1998, the veteran stated 
that he had previously submitted information regarding M.'s 
school attendance, and that he could not recall the dates of 
attendance.  He also indicated that M. had switched schools 
two or three times, and that it would be difficult to locate 
all the information.  Nevertheless, the evidence of record is 
insufficient for the conclusion that M.'s school attendance 
terminated in June 1992.  In this regard, a form certifying 
that he was attending school was received in May 1992, and 
notification of his termination of school attendance was not 
received until January 1994, at which time it was reported 
that such attendance had been terminated in December 1993.  
In general, benefits based on school attendance will be 
authorized through the last day of the month in which a 
course was or will be completed.  38 C.F.R. § 3.667(c) 
(1999).  We are unable to locate any support in the claims 
file for the termination date of June 1992 applied by the RO.  
Consequently, with the resolution of all reasonable doubt in 
the veteran's favor, we find that the portion of the 
overpayment resulting from the removal of M. as a dependent 
for the period from June 1992 through December 1993 was not 
properly created.  Although the veteran did not respond to 
every request for information, it appears that some of the 
requests were for information which had been previously 
provided, and there is no evidence that June 1992 was the 
correct termination date.  

The remainder of the debt, consisting of that portion of the 
overpayment based on payments made for M.'s school attendance 
from January 1994 through June 1994 was properly created, 
since the veteran submitted evidence in January 1994 that 
M.'s school attendance had terminated in December 1993.  See 
38 C.F.R. § 3.667(c).  

It also appears that part or all of the debt may have been 
discharged in Bankruptcy; the effect of that decision, if 
any, on the debt at issue requires further development prior 
to an appellate decision, and will be addressed in the remand 
portion of this decision.

Waiver of Remaining Debt

Concerning that portion of the overpayment found to be 
properly created, recovery of an overpayment may not be 
waived if there is an indication of fraud, misrepresentation 
or bad faith on the part of a beneficiary, or other party in 
interest, in the creation of the overpayment.  38 U.S.C.A. 
§ 5302(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 
1.965(b) (1999).  In this case, the Board, in its February 
1999 decision, found that fraud, misrepresentation or bad 
faith had not been shown; consequently, the remaining issue 
is whether it would be against equity and good conscience to 
require repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1998).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet.App. 544 (1994). 

Considering each of these factors, the remaining debt was 
created as a result of the veteran's being paid compensation 
benefits at a rate which was based on school attendance for 
his son M. for the period from January through June 1994.  
However, the veteran had notified VA in January 1994 that the 
veteran's attendance had terminated in December 1993, and VA 
was at fault in failing to adjust his benefits at that time.  
Moreover, although the veteran retained the benefits in the 
excess amount, as a result of various adjustments to his 
benefits and misunderstandings for the basis of these 
adjustments, the veteran's fault was negligible.  Thus, VA 
fault substantially outweighs the veteran's fault.  Although 
there is no evidence that current financial hardship is 
present, in a financial status report filed in October 1993, 
the veteran reported expenses in excess of income, and he 
filed for bankruptcy in September 1994.  Additionally, the 
amount of the overpayment, although not certain in amount at 
this time, is relatively small; therefore, there is no 
significant unjust enrichment.  The weight of all these 
factors favors waiver, and there are no other factors 
involving equity and good conscience that weigh against this 
conclusion.  Accordingly, recovery of the remainder of the 
overpayment would be against good conscience, and is waived.  


ORDER

That portion of an overpayment of compensation benefits 
attributable to the period from June 1992 through December 
1993 was not properly created.

Waiver of recovery of the remainder of the overpayment, 
attributable to benefits paid for the period from January 
1994 through June 1994, is granted.  



REMAND

As noted above, the entire debt at issue has been found to be 
either improperly created or has been waived.  However, the 
Board is unable to determine, based on the evidence of 
record, the precise amounts attributable to each situation.  
In addition, in June 1998, the veteran had debts discharged 
after completion of a Chapter 13 Bankruptcy plan, pursuant to 
Title 11, United States Code.  Listed as a debt discharged 
under this plan was $595 to the VA District Counsel.  The 
veteran has requested that he be refunded this money, and the 
effect of the discharge in Bankruptcy, if any, on the 
overpayment at issue is unclear from the record.  
Consequently, before this appeal can be considered to be 
resolved, those aspects must be clarified.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should prepare an accounting, 
which separates the debt calculated as 
$1,223.33 into that attributable to 
benefits paid for M.'s school attendance 
prior to January 1994 and that 
attributable to benefits paid for his 
school attendance beginning in January 
1994.  The RO should then take award 
action, or other action necessary to 
implement the above decision, which finds 
that portion of the debt attributable to 
the period prior to January 1994 to be 
improperly created, and waives the 
remainder.

2.  The file should then be referred to 
the District Counsel for a determination 
as to the effect of the Bankruptcy 
discharge in June 1998, including a 
discharge of a VA debt of $595, on the 
overpayment at issue.  The District 
Counsel should be made aware of this Board 
decision, and provided with reports of the 
accounting and other action requested in 
the preceding paragraph.  

3.  The RO should then take any necessary 
action, based on the District Counsel's 
determination or opinion, and provide the 
veteran with notice of this action, and an 
explanation thereof.  

4.  If the result of the above is less 
than a full grant of the benefits sought 
by the veteran in connection with this 
appeal, he should be furnished a 
supplemental statement of the case, and, 
after opportunity for response, the case 
should be returned to the Board for 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
               JEFF MARTIN
	Member, Board of Veterans' Appeals

 



